Name: Commission Regulation (EEC) No 3475/88 of 9 November 1988 abolishing the countervailing charge on cucumbers originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/18 Official Journal of the European Communities 10 . 11 . 88 COMMISSION REGULATION (EEC) No 3475/88 of 9 November 1988 abolishing the countervailing charge on cucumbers originating in Spain (except the Canary Islands) given product only during the period in respect of which a reference price has been fixed for that product ; whereas Commission Regulation (EEC) No 297/88 (*) fixed the reference prices for cucumbers up to 10 November 1988 ; whereas Regulation (EEC) No 3142/88 should therefore be repealed with effect from 11 November 1988, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and m particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3142/88 (3), as last amended by Regulation (EEC) No 3431 /88 (4), introduced a countervailing charge on cucumbers originating in Spain (except the Canary Islands) ; Whereas Article 25 of Regulation (EEC) No 1035/72 on the introduction of countervailing charges applies to a HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3142/88 is hereby repealed. Article 2 This Regulation shall enter into force on 11 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 198, 26. 7. 1988, p. 1 . 0 OJ No L 280, 13. 10 . 1988, p. 18 . O OJ No L 301 , 4. 11 . 1988, p. 59. O OJ No L 30, 2. 2. 1988, p. 12.